The bill was filed by the plaintiff, as the administrator of Frederick Battle, alleging that certain questions were raised between his widow and her children, and others claiming under them, that made it unsafe for him to distribute the estate. He alleges, particularly, that the distributive share to which his daughter Mary Ann would be entitled was claimed by James S. Yarbrough, by virtue of an assignment of her late husband, Thomas E. Yarbrough, who had given him notice of his claim, and warned him not to pay the same to Mary Ann, but demanded the same for himself. The bill also alleges that Thomas E. Yarbrough and his wife Mary Ann had been advanced in certain slaves mentioned in the bill, in the lifetime of the intestate, and he prays the advice of the Court, and asks that the several parties may state their titles and interplead with each other, and litigate their opposing claims to the end that justice may be done to each, and the plaintiff saved harmless in distributing the estate of his intestate, and that an account may be taken of his administration.
James S. Yarbrough, and William H. Battle, administrator of Thomas E. Yarbrough, Mary Ann Yarbrough, widow of Thomas E. Yarbrough, Temperance Battle, the widow of Frederick Battle, and the rest of the children of Frederick Battle, were made parties defendant. Subsequently to the commencement of the suit, Mary Ann Yarbrough intermarried with James C. Green, who was made a party defendant with his wife.
(74)    The answer of James S. Yarbrough states specifically and at large the nature and consideration of the assignment made to him by Thomas E. Yarbrough, and insists that it was bona fide and for value.
Mary Ann Yarbrough (now Green) admits the negroes put into possession of her former husband, Thomas E. Yarbrough, to have been advancements, and submits that the estate of her father shall be allowed for the same out of her share; also, that she and her husband were further advanced in cash, horses, cattle and other articles of personal property, of which she states the value. She denies the equity of the claim set up by James S. Yarbrough, and says that it was either given as security for a very small sum, or was obtained by fraud and imposition, from her husband, or to act as a power of attorney; and as to that not reduced to possession by her husband in his lifetime, she claims the same by survivorship, notwithstanding the assignment of her husband, the said Thomas E.
The answer of W. H. Battle, the administrator of Thomas E. Yarbrough, claims the unrealized part of Mary Ann's distributive share of her father's estate, in his representative character, and insists that the assignment thereof was intended as a mere authority to enable him to *Page 59 
settle with the administrator of the father-in-law. He alleges that the negroes put in the possession of Thomas E. Yarbrough and his wife, though intended at first as advancements, were subsequently divested of that character by being conveyed by deed to the children of Thomas and Mary Yarbrough (which deed is filed), and he insists that the distribution shall therefore take place, with such part subducted from the mass of Frederick' Battle's estate.
The answer of Mrs. Temperance Battle, the widow of Frederick, explains this part of the transaction, and alleges it as intended to cover the property from the creditors of Thomas, and done at his instance and that of his wife Mary Ann, and insists that these                 (75) negroes shall be treated as advancements and accounted as part of their distributive share.
There was replication and commission, and much proof taken in the cause; but as the view taken of the case renders the consideration of it unnecessary, it is for that reason omitted.
It is now a well established principle of Equity that if a married woman become entitled during her coverture to a legacy, or to a distributive share of an intestate's estate, and her husband die without having reduced it into possession, or done anything equivalent thereto, the wife will be entitled to it, and may recover it to her own use. Garforthv. Bradley, 2 Ves., Sr., 675; Carr v. Taylor, 10 Ves., Jr., 578;Schuyler v. Hayle, 5 John's Ch., 196; Revel v. Revel, 19 N.C. 272;Hardie v. Cotton, 36 N.C. 61; Poindexter v. Blackburn, Ib., 286; McBrydev. Choate, 37 N.C. 610; Rogers v. Bumpass, 39 N.C. 385;Weeks v. Weeks, 40 N.C. 111; Mardree v. Mardree, 31 N.C. 295. Should the legacy or distributive share not to be paid or delivered over to the purchaser by the executor or administrator, he cannot recover it at law, either in his own name or in the names of himself and wife, but must proceed in the names of himself and wife by a bill in equity, or by a petition in a Court of Law in the nature of a bill in equity, under sec. 5, chap. 64, Rev. Stat., entitled, "An act concerning filial portions, legacies and distributive shares of intestates' estates." If the husband die leaving his wife surviving after bill or petition filed, but before decree, the legacy or distributive share will survive to the          (76) wife. Bond v. Simmons, 3 Atk., 21; Adams v. Lavender, 1 Mc. and Y., 41. Such it seems would be the result if the husband died even after a decree but before it was put in execution. Nanny v. Martin, 1 Eq. Ca. Ab., 68; McCaulay v. Phillips, 4 Ves., Jr., 15. *Page 60 
Notwithstanding the opinion of Lord Thurlow to the contrary in Heygate v.Annesley, 3 Bro. Ch. Ca., 362. These authorities clearly show that upon the death of Thomas E. Yarbrough, the first husband of the defendant, Mrs. Green, her distributive share in the estate of her deceased father, Frederick Battle, survived to her, unless her right to it was defeated by the assignment, under which the defendant James Yarbrough claims it.
A very important question arises: whether that assignment, supposing it to be bona fide and for a valuable consideration, did have that effect. We have considered the subject with much attention, and with an anxious desire to come to a correct conclusion upon it, and an examination of all the cases to which we have access has satisfied us that in England it is now settled, upon principle and authority, that a husband cannot assign, even for value, a greater interest in his wife's equitable choses in action than he has himself; that is, the right to reduce them into possession during the husband's life, subject to the contingency of their surviving to her, should the assignee not have done so in the lifetime of the husband. We are aware that an impression has prevailed in this State that a different rule has been established here. We are aware, further, that the impression alluded to has apparently the sanction of several dicta of our Judges; but as neither the industry of the counsel for the assignee nor our own researches have enabled us to find a single adjudicated case in opposition to the English rule, we feel ourselves not only at liberty but bound to adopt it as being more just and better supported by principle than the one for which the (77)  counsel contends.
In England the nature and extent of the interest of the husband in his wife's equitable choses in action, and of his power of disposing of them, have for a long time occupied the attention of the Court of Chancery. At first the subject did not seem to have been well understood even by the ablest equity Judges, and hence we find among the earlier and even among some of the later cases conflicting dicta, as well as opposing decisions. We do not deem it necessary to review the cases in detail, because it has been so recently and ably done in 3 Bell, Husband and Wife, ch. 2, sec. 3 (67 Law Lib., 62). The doctrine now established is well summed up in Adams Eq., 142: "It has been contended that a husband's assignment of his wife's choses in action should exclude the wife's right by survivorship, on the ground that such an assignment implies a contract to reduce the chose into possession, and is equivalent in equity to such a reduction. This proposition was first overruled in respect to bankruptcy, and it was decided that, whatever might be the right of purchasers for value, the assignees in bankruptcy were entitled to no such equity. It was next overruled *Page 61 
as to all assignments, although for valuable consideration, if the chose were reversionary and therefore incapable of present possession, leaving the question still open whether, if it were capable of immediate possession, or became so during the coverture, the wife should be excluded. The principle is now extended to all cases, and it is held that, although the husband's contract for value may, as between himself and the assignee, be equivalent to a reduction into possession, yet, against the wife, who is no party to the contract, it cannot have that effect." For these positions the author refers to several late cases which we find, so far as we have the books at hand to examine them, to be apposite to the purpose for which they are cited. It is worthy of remark, too, that no cases to the contrary are referred to by the editors     (78) (Messrs. Ludlow and Collins) of the second American edition. Indeed, the learned editors have not subjoined any note to the page upon which these propositions are found.
We come now to the examination of cases which are supposed to have established a contrary doctrine in this State. The first in the order of time is Knight v. Leak, 19 N.C. 133. That was the case of a vestedlegal remainder in the wife in a slave, which the Court held might be sold by the sheriff under execution against the husband, because he had the right to sell it himself, and thereby completely to transfer it to the purchaser. In arguing, the Court said: We understand the effect of an assignment by the husband of his wife's equitable interest in a chattel, in which she has not the right of immediate enjoyment, to take effect. for such assignment would not prejudice her right, should be die before her, and before the period allotted for such enjoyment to take effect.Homsley v. Lee, 2 Madd., 16; Perdew v. Jackson, 1 Rus., 1; Honner v.Martin, 3 Rus., 65. The next is Poindexter v. Blackburn, 36 N.C. 286. There a legacy was given to the wife, which had not been received by the husband nor disposed of by him in his lifetime, and the Court decided that it survived to her, saying, "a legacy given to a married woman, or a distributive share falling to her during coverture, and not received by the husband nor disposed of by him in his lifetime, survives to the wife."Howell v. Howell, 38 N.C. 522, which came before the Court upon a bill for a writ of sequestration, was the case of a bequest of a female slave to one for life, remainder over to a married woman, and the executor assented to the legacy, and the husband afterwards sold the slave; the Court decided, as they had often done before, that the assent of the executor made the remainder a vested one, and they then go on to show that "Jesse Spurling, the husband, had such an interest in       (79) the woman Jude and her children as enabled him to sell and convey them, and that his vendee acquired by his purchase, the transaction being freed from other objections, a complete title; and that Mrs. *Page 62 
Spurling (the wife) had no interest in them, and consequently no claim to the said of this Court. We are not unapprised that in some recent cases in the English Courts of Chancery this doctrine is denied as a principle of equity. Such we consider, however, as the settled law of North Carolina." In Rogers v. Bumpass, 39 N.C. 385, the Court decided that where the husband gave his bonds to the administrator of the father of his wife, of whose estate she was a distributee, the bonds being given for certain purchases made at the administrator's sale, and also for money lent to him out of the funds of the estate, there being no agreement that these were to be regarded as payments of the distributive share of the wife, the wife, after the death of her husband, was entitled to recover the whole of her distributive share. In coming to this conclusion, the Court said: "A debt, legacy or distributive share of the wife is under the control of the husband, so far as to enable him to release, assign or receive them. His release extinguishes them, and the collection of the money vests it in him as his absolute property. But if, in his lifetime, he neither releases, conveys nor receives her choses in action, but leaves them outstanding, they belong to the surviving wife." In Weeks v.Weeks, 40 N.C. 111, there was an expectant legal interest of the wife, not assigned by the husband in his lifetime, and the Court said: "Although the husband may assign or release his wife's choses in action, or convey them during the coverture, they undoubtedly survive to her or her representative." In Mardree v. Mardree, 31 N.C. 295, the Court said: "A distributive share, accruing to the wife during the coverture, does not vest in the husband, but will survive to the wife, unless (80)  received into possession by the husband." They held, however, upon the particular circumstances of the case, that the husband had reduced his wife's distributive share into possession, and consequently that it belonged to him.
From this review of the cases to which our attention was called by the counsel, and some others which we met with ourselves, it manifestly appears that there is not one in which it has been adjudicated that the husband's assignee, for value of his wife's equitable choses, can claim them against the surviving wife. Some of the expressions used by the Court which we have quoted may seem to imply that such was the opinion of the Judge who decided them; but even as dicta, they may well be regarded as enunciations of a general rule, without its being deemed necessary to advert to the exception to or modification of it. The cases mainly relied upon by the counsel to establish the position for which he contended were Knight v. Leak,19 N.C. 133, and Howell v. Howell, 38 N.C. 522, supra. In the first of these the dictum shows only what we admit: that the assignment by the husband of his wife's equitable interest in a chattel will not prejudice her right, should he die before *Page 63 
her and before the period allotted for such enjoyment to take effect; but it does not pretend to go further and say what would be the rule should the husband die before the wife and after the period allotted for her enjoyment to take effect. The propositions are distinct, and have both been decided in favor of the wife in England, and we can see no good reason for holding here that the admission of one of them in favor of the wife necessarily implies the rejection of the other. In the other case, of Howell v. Howell we do not know that we understand what the Court meant when they said, "we are not unapprised that in some recent cases in the English Courts of Chancery the doctrine is denied as a principle of equity." What doctrine? And what was intended by the Court when they said, further, "such, however, we consider        (81) as the settled law of North Carolina." We certainly can find nothing in what precedes or what follows these sentences to make out more than a mere conjectural dictum that the doctrine for which we contend was disavowed.
There are one or two other very recent cases which may seem to militate against the English principles to which we have referred, but which certainly are not adjudications against it, and may, we think, be shown to be consistent with it. In Allen v. Allen, 41 N.C. 239, it was held that in this State a wife has no right, either as against her husband or his assignee for value, to have a provision made for her by a Court of Equity out of a distributive share accruing to her during her coverture. And further, that the husband is not at liberty to make a voluntary disposition of such distributive share, even in trust for his wife, so as to prevent it from being liable to his creditors. The first part of the decision, relating to what is called the wife's equity for a settlement, had been made before, in Bryan v. Bryan, 16 N.C. 47, and Lassiter v. Dawson,17 N.C. 383. It is admitted to be in opposition to the rule well settled in the English Courts of Chancery and adopted by most of the States of this Union. The policy of our rule is very fully discussed and ably vindicated by the Chief Justice, RUFFIN, who delivered the opinion of the Court in Allen v. Allen, and it is not now to be questioned. The doctrine for which we contend is not at all opposed by the latter proposition decided in that case, but is rendered in some degree necessary by the first. We do not deny that the husband, or assignee of the husband in his lifetime, may reduce the wife's equitable choses in action into possession, and thus make them his own: so may the creditors; and to that extent only goes the decision of which we are speaking, as well as the subsequent one in Barnes v. Pearson, 41 N.C. 482. The wife cannot resist the attempt of her husband, his assignee for value or his creditor to get possession of the legacy or distributive       (82) share accruing to her during coverture and thus deprive her of it. *Page 64 
If the husband die before he succeeds, the wife's right survives to her. What good reason is there why the same result should not follow from his dying before his assignee or his creditor had succeeded in his attempt? Why should the husband be able to transfer to another a greater right or interest than he has himself? We deprive by our rule the wife of her equity for a settlement: why go further and deprive her also for her benefit of the right of survivorship in her own property? It is by no means a consoling answer to tell her that our law provides handsomely for her out of her husband's estate: that may do very well where the husband has anything to leave, but it is but mockery when he dies greatly indebted or insolvent.
Let us ponder for a moment and enquire whether there is any fixed principle of equity which must of necessity operate so harshly against the right of the wife in such cases. In deciding Honner v. Martin, ubisupra, Lord Lyndhurst threw out a dictum that equity considered the assignment of the husband as amounting to an agreement that he would reduce the property into possession; it likewise considered what the party agreed to do as being actually done, and therefore, when the husband had the power of reducing the property into possession, his assignment of the chose in action would be regarded as a reduction of it into possession. Principles of equity are, or ought to be, founded upon the most refined and exact principles of justice; they ought to be as near as human frailty will permit the very elements of justice itself. Now, we cannot see any justice in the principle that, while the husband cannot himself acquire the wife's equitable choses in action without reducing them into possession, he may be a mere agreement in favor (83)  of an assignee for value produce such a result. We cannot see the justice, refined or otherwise, of the Court of Equity not only assisting a purchaser to aid the husband in depriving his wife of her rights, but actually resorting to a sort of magic to do it at once, instantaneously, by a mere agreement to which the wife is no party. We are therefore not surprised to find that such a doctrine could not commend itself to the enlightened mind of Vice-Chancellor Shadwick inEllison v. Elwin, 13 Sim., 309; of Vice-Chancellor Bruce, in Ashby v.Ashby, 1 C. M., 553, and of the judges in the other cases referred to by Mr. Adams. Our conclusion is that the wife's right to her distributive share of an intestate's estate survives to her, if not reduced into possession by the husband or his assignee for value in his lifetime. It must therefore be declared in this case that neither the defendant Yarbrough nor the defendant Battle, as the administrators of Thomas E. Yarbrough, deceased, are entitled to the distributive share of the defendant, Mrs. Green, in her father's estate.
The only question which remains to be considered is: whether the *Page 65 
slaves which were put into the possession of the first husband of Mrs. Green by her father are under the circumstances stated in the pleadings to be charged against her as advancements. From the difficulty which might otherwise have attended this question we are relieved by her fair and candid answer. She admits that they were intended by her father as advancements to her, and she submits that they may be charged against her by the administrator of her father in the distribution of his estate. The plaintiff is entitled to a decree to have an account taken of his administration of his intestate's estate, under the direction of the Court, and that he may settle, with the parties entitled to distributive shares in the same, upon the principles above set forth. The costs of the plaintiff will be paid out of the estate of the intestate.     (84) The other parties will pay their own costs.
Decree accordingly.
Cited: Brandon v. Medley, post, 316; Bryan v. Spruill, 57 N.C. 28;Harrington v. McLean, 58 N.C. 137; Gilmore v. Gilmore, Ib., 287; McLeanv. McPhaul, 59 N.C. 16; Grissom v. Parish, 62 N.C. 332; Moye v. Petway,76 N.C. 329; O'Connor v. Harris, 81 N.C. 282.